833 F.2d 1006Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Peter H. Mask, Revenue Officer,Internal Revenue Service, Petitioners-Appellees,v.Harold E. FORNEY, Respondent-Appellant.
No. 87-1074.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 29, 1987.Decided:  Nov. 12, 1987.

Harold E. Forney, appellant pro se.
Breckinridge Long Willcox, United States Attorney, Larry David Adams, Assistant United States Attorney, for appellees.
Before DONALD RUSSELL, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
The government petitioned under 26 U.S.C. Sec. 7604(a) for judicial enforcement of an Internal Revenue Service summons directing Harold E. Forney to provide information about his income, assets, and liabilities to aid in collecting a tax assessment against Forney.  Following a hearing, the district court ordered Forney to obey the summons.  Forney continued to refuse to supply the requested information, and following two more hearings, was ordered committed for contempt of court on April 2, 1987.


2
During the pendency of this appeal, the government obtained from other sources the information it had requested from Forney.  Therefore, the government moved for withdrawal of its petition for contempt, for dismissal of the action, and for Forney's release from custody.  On August 20, 1987, the district court granted the government's motion, dismissed the action, and ordered Forney's release.  The government has requested that this Court dismiss the appeal on the ground that the issues presented are moot.


3
Because Forney has been released from custody and because the government has obtained the information it sought from him, we are of the opinion that there is no longer a live controversy.  The issues presented on appeal are now moot.    See Kurshan v. Riley, 484 F.2d 952 (4th Cir.1973).


4
Because the facts and legal arguments are adequately presented in the record and other materials before this Court and oral argument would not significantly aid the decisional process, we dispense with oral argument, deny Forney's motion for leave to proceed in forma pauperis, and dismiss the appeal as moot.


5
DISMISSED.